DETAILED ACTION
Claims 1-13, 16-20, 40-41 are pending. Claims 14-15, 21-39 were previously canceled.
Priority: September 10, 2019
Assignee: Samsung


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2021 has been entered.
 

Response to Arguments
	Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive. The applicant argues that the amended claims are not anticipated by the cited prior art portions. The USPTO disagrees. Firstly, in sec. 0024  of the prior art:
“…For example, if the NVDIMM controller locates the data associated with a command before it locates data associated with another command that was received prior to the command, the NVDIMM can send a read ready command indicating the data associated with the command is ready to be sent to the host without having to wait for the NVDIMM controller locate the data associated with the another command. Responding to read commands out of order can occur when data associated with read commands is located in the buffer for some, but not all, of the read commands…”.
This states that NVDimms can be “busy” for some read commands but not all, so read commands might be processing at the same time at different stages depending on the location of the DIMM. The amendment concerning claim 16 is the same. The limitation concerning claim 13 concerns a read and write command so a new prior art is incorporated.
All rejections are maintained.  



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. Claims 40-41 each contain the following limitations that distinguish from the prior art:
“…wherein the memory module is configured to perform input/output with a host via an external bus, the external bus is configured to be operated with a clock waveform, the clock waveform is characterized by a clock period, the difference between the first time and the second time is more than one clock period, and a first expiration of the first latency of the first command and a second expiration of the second latency of the second command coincide with each other with a second difference of less than the one clock period…”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8, 10-12, 16, 18, 20 are rejected under AIA  35 U.S.C. 103(a) as being 

As per claim 1, Kim discloses:
A memory module comprising: 
first internal data lines(Kim, [0048 – In Fig. 2, the first input/output ports of first DRAM 330-1 is connected to a data path/first internal data lines between DRAM 330-1 and nonvolatile memory/NVM controller 320-1; Since the claim does not explicitly recite the configuration of the ‘first internal data lines’, the citation is a valid interpretation]); 
second internal data lines(Kim, [0046 - The first nonvolatile memory controller 320-1 is between first nonvolatile memory 310-1 and first DRAM 330-1]; [0047 - Nonvolatile memory controller 320-1 controls operations of nonvolatile memory 310-1, thereby implying second internal data lines]);
 a volatile memory chip connected to the first internal data lines(Kim, [Fig. 2, first DRAM 330-1]);
 a non-volatile memory chip connected to the second internal data lines(Kim, [Fig. 2, first DRAM 330-1]);
 a controller connected to the volatile memory chip and the non-volatile memory chip via the first internal data lines and the second internal data lines,(Kim, [0046 – As per Fig. 2, first NVM controller 320-1 is between first nonvolatile memory 310-1 and first DRAM 330-1, thereby implying that controller 320-1 is connected to first DRAM 330-1 via first internal data lines/path and to first NVM 310-1 via second internal data lines/path; Also since Fig. 2, MMCD 350 controls NVM controller 320-1, it is valid to interpret that it is included in the claimed controller component]););
and a first data buffer connected to the volatile memory chip and the controller via the first internal data lines,(Kim, [0046 - First DRAM 330-1 is between first NVM controller 320-1 and first data buffer 340-1]; [0055 - Memory module control device/MMCD 350 controls the first NVM controller 320-1, first DRAM 330-1, and first data buffer 340-1]););
 and connected to a second data buffer outside the memory module,(Kim [0035 – As per Fig. 1, processor/host 100 processes data, thereby implying buffering actions. So processor/host 100 includes the second data buffer outside the memory module]);
wherein the controller (Kim, [0065 – Fig. 2, NVM controller 320-1 controlled by MMCD 350]) is further configured to:
 control the volatile memory chip and the non-volatile memory chip to(Kim, [0010 – The NVM controller is configured to control the NVM, and the DRAM which is used as a cache of the NVM])):
2 Appln. No.: 16/876,890move the first data from the volatile memory chip to the non-volatile memory Kim, [0076 -- The cache miss and dirty value Miss & Dirty of the DRAM may be output to the memory module control device MMCD 450. Afterwards, the memory module control device MMCD 450 may send the write request CAN Write to the nonvolatile memory NVM so as to perform a flush operation, and data of a cache line stored in the DRAM may be written back (or flushed) Write-Back (Flush) to the nonvolatile memory NVM.]);
 or move the second data from the non-volatile memory chip to the volatile memory chip, wherein the second data is configured by the controller at the time point as the first data chunk of the plurality of data chunks in a cache fill operation(Kim, [0077 -- If the tag comparison result value Match indicates a cache miss, the memory module control device MMCD 450 may generate a nonvolatile memory dedicated read request CAN_Read and may send the nonvolatile memory dedicated read request CAN_Read to the nonvolatile memory NVM. Afterwards, the nonvolatile memory NVM may read data corresponding to the read request CAN_Read and may transmit the read data to the processor 100 through the DRAM. Then, the data may be stored in a cache line of the DRAM.]);
wherein the controller (Kim, [0065 – Fig. 2, NVM controller 320-1 controlled by MMCD 350])
 control the volatile memory chip and the non-volatile memory chip to(Kim, [0010 – The NVM controller is configured to control the NVM, and the DRAM which is used as a cache of the NVM])):
2 Appln. No.: 16/876,890move the first data from the volatile memory chip to the non-volatile memory chip, wherein the first data is configured by the controller at the time point as a first data chunk of a plurality of data chunks in a cache flush operation,(Kim, [0076 -- The cache miss and dirty value Miss & Dirty of the DRAM may be output to the memory module control device MMCD 450. Afterwards, the memory module control device MMCD 450 may send the write request CAN Write to the nonvolatile memory NVM so as to perform a flush operation, and data of a cache line stored in the DRAM may be written back (or flushed) Write-Back (Flush) to the nonvolatile memory NVM.]);
 or move the second data from the non-volatile memory chip to the volatile memory chip, wherein the second data is configured by the controller at the time point as the first data chunk of the plurality of data chunks in a cache fill operation(Kim, [0077 -- If the tag comparison result value Match indicates a cache miss, the memory module control device MMCD 450 may generate a nonvolatile memory dedicated read request CAN_Read and may send the nonvolatile memory dedicated read request CAN_Read to the nonvolatile memory NVM. Afterwards, the nonvolatile memory NVM may read data corresponding to the read request CAN_Read and may transmit the read data to the processor 100 through the DRAM. Then, the data may be stored in a cache line of the DRAM.]);
Kim does not explicitly disclose the following, however Walker discloses:
 the controller being configured to apply a first command related to first data of the volatile memory chip to the volatile memory chip at a first time, and apply a second command related to second data of the non-volatile memory chip to the non-volatile memory chip at a second time(Walker, [0024 -- When a NVDIMM receives a number of read commands, the NVDIMM controller does not have to respond to the read commands in the order in which the NVDIMM receives the read commands.], [0034 --  while write commands can be executed by the NVDIMM in an order that is different than the order in which the write commands are received by the NVDIMM.])); 
 wherein the controller is further configured to, at a time point when a first latency of the first command and a second latency of the second command coincide with each other based on a difference between the first time and the second time,(Walker, [0029 -- The read send indicator 230 can include toggling the read send signal from low to high, which is detected by the NVDIMM controller. The NVDIMM controller can, in response to receiving the read send indicator 230, send the data 246-1 associated with the read command on the DQ+ECC pins 224. The data 246-1 is sent after a read data transfer time period (t.sub.send) 250-1.], [0030 -- The NVDIMM can wait to send the read ready command until the data associated with the read command is ready to be sent to the host because the read ready command can be sent without regard to timing parameters. The host can detect the read ready indicator 228 by detecting the change in the read ready signal from high to low. In response to receiving the read ready indicator 228, the host can send a read send indicator 230 to the NVDIMM controller to indicate that the host is ready to receive the data associated with the read command 224-2.], [0033 -- In embodiments wherein the write credit increment signal is sent from the NVDIMM to the host in response to the NVDIMM writing data associated with a write command to non-volatile memory of the NVDIMM, the write credit increment signal can be used to indicate to the host persistence of the data (e.g., the data is stored in non-volatile memory). In embodiments where the write credit increment command indicates persistence of the data, write commands are executed by the NVDIMM in the order in which the write commands are received by the NVDIMM. Also, the write credit increment signal can be used a write buffer release signal.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing, to incorporate the features of Walker into the system of Kim for the benefit of controlling an amount of space that is dedicated to the write buffer and the amount 

As per claim 2, the rejection of claim 1 is incorporated, and Kim does not explicitly disclose the following, however Walker discloses:
apply the first command at the first time, apply the second command at the second time after the first time, at a third time, when the first latency of the first command and the second latency of the second command coincide with each other, output the first data to the first internal data lines, and move the first data as the second data from the first internal data lines to the non-volatile memory chip(Walker, [0024 -- When a NVDIMM receives a number of read commands, the NVDIMM controller does not have to respond to the read commands in the order in which the NVDIMM receives the read commands.], [0034 --  while write commands can be executed by the NVDIMM in an order that is different than the order in which the write commands are received by the NVDIMM.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing, to incorporate the features of Walker into the system of Kim for the benefit of controlling an amount of space that is dedicated to the write buffer and the amount 


As per claim 3, the rejection of claim 1 is incorporated, and Kim does not explicitly disclose the following, however Walker discloses:
wherein the controller further is configured to control the first data buffer such that the first data is not provided to a data bus external to the memory module(Walker, [0012 -- The read ready signal can be sent from the NVDIMM device to the host to indicate that the NVDIMM device has the data associated with a read command ready to send to the host]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing, to incorporate the features of Walker into the system of Kim for the benefit of controlling an amount of space that is dedicated to the write buffer and the amount of space dedicated to the read buffer by the host controller so as to allow commands to be sent sooner than having to space the commands out due to clock timing parameters, thus allowing the NVDIMM to start processing the commands sooner, and hence reducing latency for the commands.


As per claim 4, the rejection of claim 1 is incorporated, and Kim does not explicitly disclose the following, however Walker discloses:
wherein the controller is further configured to apply the second command at the second time before the first data is output to the first internal data lines(Walker, [0024 -- When a NVDIMM receives a number of read commands, the NVDIMM controller does not have to respond to the read commands in the order in which the NVDIMM receives the read commands.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing, to incorporate the features of Walker into the system of Kim for the benefit of controlling an amount of space that is dedicated to the write buffer and the amount of space dedicated to the read buffer by the host controller so as to allow commands to be sent sooner than having to space the commands out due to clock timing parameters, thus allowing the NVDIMM to start processing the commands sooner, and hence reducing latency for the commands.


As per Claim 5, the rejection of claim 1 is incorporated, and Kim further discloses,
wherein the controller is further configured to:
receive, via a command address bus outside the memory module, a data movement request associated with moving the first data from the volatile memory chip to the non-volatile memory chip (Kim, [0076 - Fig. 6 shows a write operation of the nonvolatile memory module/NVDIMM, thereby implying movement of first data from volatile memory/DRAM to NVM]; [0076 – A write request CA_Write is received by the memory module control device 450 from CPU 100/host, and the memory module control device MMCD 450 generates a DRAM-dedicated write request CAD_Write, or a DRAM command/address, and sends it to a DRAM together with tag information]; [0104 - In Fig. 17, CPU is the host]),
receive, via the command address bus, a read command directed to the volatile memory chip, the read command associated with a first address of the first data requested for reading from the volatile memory chip (Kim, [0076 – In Fig. 6, the DRAM receives the tag information and the write request CAD_Write and obtains a tag from an address corresponding to the write request CAD_Write. That is, the DRAM reads a tag from the address corresponding to the write request CAD_Write in step S100]),
send the read command to the volatile memory chip as the first command (Kim, [0076 - Send the read command to the DRAM together with tag information])
receive a second address where the first data is to be written in the non-volatile memory chip (Kim, [0076 – In Fig. 6, step S110, the DRAM compares the read tag with the received tag information, to output a tag comparison result value Match, which indicates a cache hit or a cache miss]),
receive a write command associated with the non-volatile memory chip (Kim, [0076 – In Fig. 6, step S120, if the tag comparison result value Match indicates a cache miss, data is written at a cache line corresponding to an address of the write request]),
send the write command as the second command to the non-volatile memory chip (Kim, [0076 - Send the write request/command CAN_Write to the NVM to perform a flush operation]),
configure the first data output from the volatile memory chip to the first internal data lines after a read latency of the read command as the second data after a write latency of the write command (Kim, [0006 – NVM controller configured to control NVM, DRAM used as cache of NVM, data buffers configured to store data exchanged between the DRAM and an external device]; [0083 - Fig. 10 shows a method of outputting a cache based on a 2-way set associative method of a cache DRAM]; [0083 - As a tag column selection line CSL_Tag and a first column selection line CSL_1 are simultaneously activated, two sets of tags, tag1 and tag2, are output from a tag array area Tag, and a set of data {01, 11, 21, 31, 41, 51, 61, 71} is output from a data array area Data after a column to column delay time tCCD1. When a second column selection line CSL_2 is activated after a delay time, a column to column delay time tCCD2, the remaining set of data {02, 12, 22, 32, 42, 52, 62, 72} is output to a data array area]), 
control the second data to be written to the non-volatile memory chip (Kim, [0076 - Data of a cache line stored in the DRAM is written back to the NVM]).

As per Claim 6, the rejection of claim 5 is incorporated, and Kim further discloses,
wherein the controller is further configured to:
before sending the read command to the volatile memory chip, receive, via the command address bus, an active command directed to the volatile memory chip with reference to the first address of the volatile memory chip (Kim, [0058 – In Fig. 3, the tag comparison circuit 331-5 is activated in response to an active signal EN corresponding to the MRS setting]), 
send the active command to the volatile memory chip (Kim, [0076 - The DRAM receives the tag information and the write request CAD_Write and obtain a tag from an address corresponding to the write request CAD_Write]; [0062 - Data DRAM 332 includes second memory cell array 332-1, second tag comparison circuit 332-5, and second multiplexer 332-6]; [0064 - Fig. 3 shows that the second multiplexer 332-6 is deactivated in response to the activation signal EN corresponding to the MRS setting; Since the claim does not define ‘active command’, it is valid to interpret that the ‘active signal’ as the active command that is sent to the volatile memory]).

As per claim 7, the rejection of claim 5 is incorporated, in addition Kim does not explicitly disclose the following, however Walker discloses:
before sending the write command to the non-volatile memory chip, receive, via the command address bus, the second address of the non-volatile memory chip, and send the second address to the non-volatile memory chip(Walker, [0040 -- Once the controller has the data associated with read commands ready to send back to the host, the NVDIMM controller can send a read ready command to the host. In FIG. 4, a read ready indicator 428 can be sent to the host by toggling the read ready signal from low to high to indicate that the data associated with read command 444-1 is ready to be sent to the host. The host can detect the read ready indicator 428 by detecting the change in the read ready signal from low to high.]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing, to incorporate the features of Walker into the system of Kim for the benefit of controlling an amount of space that is dedicated to the write buffer and the amount of space dedicated to the read buffer by the host controller so as to allow commands 


As per claim 8, the rejection of claim 5 is incorporated, in addition Kim does not explicitly disclose the following, however Walker discloses:
after applying the second first command at the first time, apply the first second command at the second time to the second internal data lines, wherein the second time is after the first time and before the second data is output,
output the second data to the second internal data lines at a third time after the second time, wherein the second latency of the second command and the first latency of the first command coincide with each other at the third time, 
and move the second data from the second internal data lines as the first data to the volatile memory chip(Walker, [0040 -- Once the controller has the data associated with read commands ready to send back to the host, the NVDIMM controller can send a read ready command to the host. In FIG. 4, a read ready indicator 428 can be sent to the host by toggling the read ready signal from low to high to indicate that the data associated with read command 444-1 is ready to be sent to the host. The host can detect the read ready indicator 428 by detecting the change in the read ready signal from low to high.]).


As per claim 10, the rejection of claim 5 is incorporated, in addition Kim does not explicitly disclose the following, however Walker discloses:
receive, via a command address bus outside the memory module, a data movement request associated with moving the second data from the non-volatile memory chip to the volatile memory chip, receive, via the command address bus, a read command associated with a second address of the second data requested for reading from the non-volatile memory chip, send the read command to the non-volatile memory chip as the second command, receive a first address indicating where the first data is to be written in the volatile memory chip, receive a write command associated with the volatile memory chip, send the write command as the first command to the volatile memory chip, after a read latency of the read command, configure the second data output from the non- volatile memory chip via the second internal data lines and the controller to the second internal data lines as the first data after a write latency of the write command, and control the first data to be written to the volatile memory chip(Walker, [0040 -- In FIG. 4, once the host has sent the write command 462-1, the host can send the data 446-1 associated with the write command to the NVDIMM after a write data transfer time period (t.sub.send) 452-1. In response to sending write command 462-1, the write counter in the host is decremented by 1 (WC=Max-1) 460-M-1. During the time that the host is sending the data 446-1 associated with write command 462-1, the NVDIMM can inspect the buffer and/or cache of the NVDIMM and in the non -volatile memory of the NVDIMM to locate the data associated with the read commands 444-1 and 444-2. Once the controller has the data associated with read commands ready to send back to the host, the NVDIMM controller can send a read ready command to the host. In FIG. 4, a read ready indicator 428 can be sent to the host by toggling the read ready signal from low to high to indicate that the data associated with read command 444-1 is ready to be sent to the host. The host can detect the read ready indicator 428 by detecting the change in the read ready signal from low to high. In response to receiving the read ready indicator 428, the host can send a read send indicator 430 to the NVDIMM controller to indicate that the host is ready to receive the data associated with the read command 444-1. The read send indicator 430 can be sent by the host to the NVDIMM controller at a time determined by the host. The host can time the read send indicator to avoid data collisions with write data on the data bus. The read send indicator 430 can include toggling the read send signal from low to high, which is detected by the NVDIMM controller.]).


As per Claim 11, the rejection of claim 10 is incorporated, and Kim further discloses,
wherein the controller is further configured to:
before sending the read command to the non-volatile memory chip, receive, via the command address bus, the second address of the non-volatile memory chip (Kim, [0077 – In Fig. 7, if the tag comparison result value Match indicates a cache miss, the memory module control device MMCD 450 generates a nonvolatile memory dedicated read request CAN_Read which includes the second address of the NVM chip]),
send the second address to the non-volatile memory chip (Kim, [0077 – In Fig. 7, send the nonvolatile memory dedicated read request CAN_Read to the NVM]).

As per Claim 12, the rejection of claim 10 is incorporated, and Kim further discloses,
wherein the controller is further configured to:
before sending the write command to the volatile memory chip, receive, via the command address bus, an active command directed to the volatile memory chip (Kim, [0058 - Fig. 3 shows the tag comparison circuit 331-5 is activated in response to an active signal EN corresponding to the MRS setting]), 
send the active command to the volatile memory chip (Kim, [0063 - Fig. 3 shows that the second tag comparison circuit 332-5 is deactivated in response to the deactivation signal ENB corresponding to the MRS setting. Data DRAM 332 includes pin 332-7 associated with an output of the second tag comparison circuit 332-5, thereby implying that the active command is sent to the volatile memory chip]).

As per Claim 16, it is similar to claims 1, 4 and therefore the same rejections are incorporated.

As per Claim 18, it is similar to claim 4 and therefore the same rejections are incorporated.

As per Claim 20, it is similar to claim 5 and therefore the same rejections are incorporated.




As per Claim 3, the rejection of claim 2 is incorporated, and Kim disclose the first data buffer, data bus and first data.
Ware further discloses,
wherein the controller further is configured to control the first data buffer (Ware, [0035 – In Fig. 2, CA buffer 202 and distributed data buffers 204 are coupled to receive data signals from the memory controller via a data bus/DQ and a request bus/RQ or CA bus 205]) such that the first data is not provided to a data bus external to the memory module (Ware, [0037 - The data buffer device isolates the secondary interface, aka memory interface while the primary interface is the controller interface, thereby facilitating the control by the controller]; [0066 – In Fig. 9, first memory device 904 is coupled to a data bus, e.g., 9091, and control element 908 initiates the transfer of state and data change units to the second memory device 910 via a second data bus, e.g., 911 between the third memory device 912 and second memory device 910; Here the use of second data bus 911 to transfer state and data to second device 910 implies that the controller controls the first data buffer and data bus 9091 such that first data is not provided to second data bus 911 external to the memory module. Since the claim does not recite the location/configuration of the ‘data bus external to the memory module’, the citation is a valid interpretation]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the buffering of Ware into the NVDIMM based NVM-RAM system of Kim, Walker for the benefit of utilizing a data buffer device on a NVDIMM that has a primary interface coupled to the memory controller and a secondary interface coupled to the DRAM device. The data buffer device isolates the secondary interface, while the primary interface is called the controller interface. Since the secondary interface is isolated, the DRAM devices can be optimized regardless of the existing controllers and there are opportunities for power or area optimizations (Ware, 0037).

As per Claim 17, it is similar to claim 3 and therefore the same rejections are incorporated.


Claims 9, 19 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (20170168931) in view of Walker et al.(20170322726) and Takefman et al (20140237157).


Takefman further discloses,
wherein the controller further comprises a non-volatile memory buffer (Takefman, [0057 – In Fig. 3, SSD controller 305 manages the flow of data going to and from NVM devices 304, implying buffering action. The functions of SSD controller 305 are integrated into controller 301; This implies that SSD controller 305 represents the NVM buffer]), 
the controller and the non-volatile memory buffer are configured to have a read latency (Takefman, [0203 - For writes going to the SRAM, the write command is deferred by a cycle due a conflicting host read access that takes priority due to the read latency requirement]; [0268 - The timing characteristics of the various circuit components can be fixed/constant or variable. If the data buffer communicates only with a CPIO device, the timing characteristic of the data buffer is simplified to be fixed/constant and all timing variability is placed in the CPIO]) of the second data to the second internal data lines with a constant deterministic characteristic (Takefman, [0171 – As per Fig. 17, ADAC 1708 performs several functions including latency compensation. For latency compensation, the ADAC 1708 adds cycles/partial cycles for different operational speeds and programmed latencies]; [0188 - Read commands always take priority as the read data must be returned deterministically. When a conflict occurs, write commands tolerate a cycle of delay, therefore the sequencer/arbiter 2201 delays write commands]; [0206 - The phase sequencer of HFBM 1701 handles both cycle-to-cycle delivery of outgoing data and a phase compensation. The data path is 4 beats whereas the host interface has only 2 phases. All DDR3 BL8 transfers require at least two cycles while BC4 needs only one cycle. The BC4 is required by any combination of command arrival and read latency resulting in an odd outgoing phase, thereby achieving a ‘constant deterministic characteristic’; Since the claim does not define ‘constant deterministic characteristic’, the citations are a valid interpretation]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the read latency of Takefman into the NVDIMM based NVM-RAM system of Kim, Walker for the benefit of supporting the highest possible speed, wherein the controller provides a set of read buffers that are located close to the DDR-3 physical layer. In the data path from the host to the controller, the arriving data is scrambled and parallelized to a wider bus width at the clock rate that goes through an XOR operation for descrambling and a mux/arbiter towards the memory (Takefman, 0144, 0203).




Claim 13 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (20170168931) in view of Takefman et al (20140237157), and further in view of Lewis(20190129631) and further in view of Helmick et al.(20180059944).

As per Claim 13, Kim discloses a memory module (Kim, [Fig. 1 shows nonvolatile memory module/NVDIMM 300]; [0039 – In Fig. 1, NVM module 300 includes at least one nonvolatile memory 310 and at least one cache DRAM 330 used as a cache of the at least one nonvolatile memory 310]) comprising:
a volatile memory chip (Kim, [Fig. 2, first DRAM 330-1]);
a non-volatile memory chip (Kim, [Fig. 2, first nonvolatile memory 310-1]); 
a controller (Kim, [0046 – As per Fig. 2, first NVM controller 320-1 is between first NVM 310-1 and first DRAM 330-1, thereby implying that controller 320-1 is connected to first DRAM 330-1 via first internal data lines/path and to first NVM 310-1 via second internal data lines/path]; [0065 – Fig. 2, NVM controller 320-1 is controlled by MMCD 350; So it is valid to interpret that MMCD 350 is included in the claimed controller component]) 
receive, via a command address bus, an address requested for a data access to the non-volatile memory chip (Kim, [0055 - MMCD 350 receives a command/address CA from the processor/host 100 to generate a command/address CAN, that is, a nonvolatile memory command/address]), 
receive parity information about the address (Kim, [0058 - The first tag comparison circuit 331-5 compares received tag information with a stored tag. The first tag comparison circuit 331-5 receives the tag information from MMCD 350]; [0050 - The tag includes location/address information about cache data stored in the data DRAMs and dirty/clear information indicating validity of cache data. The tag also include an error correction/ECC/parity value for error correction. MMCD 350 provides tag information to DRAM 330-2, wherein MMCD 350 receives the address from the host. See Fig. 7; Also since MMCD 350 controls the controller, it is valid to interpret that it is included in the controller]), 
when providing a cache address related with the address to the volatile memory chip (Kim, [0077 – In Fig. 7, the DRAM receives tag information and read request CAD_Read and obtains a tag from an address corresponding to the read request CAD_Read. That is, the DRAM reads a tag from the address corresponding to the request CAN_Read in step S200, thereby implying that a cache address related with address to DRAM/volatile memory is provided])
restore, based on the parity information about the address and the cache address (Kim, [Claim 13 - The stored tag comprises a tag, cache data, and at least one parity for error correction of the tag]), tag information (Kim, [0077 – In Fig. 7, step S210, the DRAM compares the read tag with the received tag, to output a tag comparison result value Match which indicates a cache hit or a cache miss]) indicating a cache mapping between the non-volatile memory chip and the volatile memory chip (Kim, [0077 - If the tag comparison result value Match indicates a cache miss, MMCD 450 generates a NVM dedicated read request CAN_Read, thereby implying a cache mapping between NVM and volatile memory]), 
thereby controlling the volatile memory chip as a cache memory of the non-volatile memory chip (Kim, [0010 - DRAM used as a cache of the NVM]; [0039 – In Fig. 1, the NVM module 300 includes at least one NVM 310 and at least one cache DRAM 330 used as a cache of the at least one NVM 310]).
Kim discloses parity.
Takefman provides further clarification as follows,
receive parity information about the address (Takefman, [0155 - Fig. 15 shows the flow of commands and data for a read/data access command received from the host]; [0141 – In Fig. 13, at step 1304, the host writes the modified burst pattern to the base address plus the incremented offset, if step 1303 is not skipped. When the controller sees the data burst pattern and the ECC/parity that is being written, the controller stores the ECC data as an ECC generator vector that corresponds to the set data bit at step 1305; Since the claim does not recite the source of the parity information, the citation referring to the host is a valid interpretation. Furthermore the claim does not define ‘parity information about the address’ and how it is represented. Therefore the citation is valid]),
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the ECC/parity of Takefman into the NVDIMM based NVM-RAM system of Kim for the benefit of discovery which determines where a CPIO DIMM/NVDIMM fits into the memory map, and determines if that mapping can be used by the CPIO DIMM driver to operate the CPIO DIMM. If the memory map is conducive to CPIO DIMM operation, then the discovery process proceeds to learn about any data scrambling, address mapping, ECC generation, data interleave/de-interleaving, and bit swizzling for the system. ECC and data interleave/swizzle learning are necessary because a CPIO DIMM receives from the host semantic information, such as commands, that is expected in particular byte/bit fields (Takefman, 0063, 0106).
Kim in view of Takefman does not explicitly disclose the following, however Lewis discloses:
wherein the tag information consists of N bits restored from the parity information, and a pattern of the tag information identifies one area of the non-Lewis, [0028 -- If the requested system address is not in the MRU cache of system addresses in DRAM (step 309) the requested address is accessed in the slower flash memory (step 312). Subsequently the firmware may adjust the ratio of DRAM to flash to adjust the size of the system address space to either increase system memory access speed or to increase the overall size of the system memory address space (step 314).]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Lewis into the system of Kim for the benefit of enabling initializing computing devices by firmware included within the device such that the firmware provides range of software services which facilitate boot of operating system (OS) and providing smaller subset of services that continue to be available after the OS is booted.
The above prior art does not disclose the following, however Helmick discloses:
receive, via the command address bus, a write request directed to the non-volatile memory chip,(Helmick, [Fig. 11 --  If there is a flow control credit available, the host 100 issues the write request (act 1130), and the media controller 130 receives the write request from the host 10 (act 1125). The controller 130 then extracts the destination address and user data from the request (act 1130). ]);
 and control, at a time point when a first latency of a read request directed to the volatile memory chip at a first time and a second latency of the write request directed to the non-volatile memory chip at a second time coincide with each other based on a difference between the first time and the second time and based on the tag information and the cache address and in response to the write request,(Helmick, [Fig. 10 1020, 1035 -- The NVM controller 130 then determines if the physical address corresponds to a portion of the memory array that is busy or unavailable for reads (act 1020). If the memory portion is busy or unavailable, the NVM controller 130 schedules the read of the non-volatile memory devices 140 for a later time (act 1022) ]);
 first data output from the volatile memory chip to be written to the non-volatile memory chip as second data, wherein the first data is configured by the controller at the time point as a first data chunk of a plurality of data chunks in a cache flush operation(Helmick, [0128 – Fig. 11  -- controller 130 then determines if the physical media is busy at the required physical address (act 1175). If it is, the controller 130 schedules the write operation for future processing (act 1180). If it isn't, the controller 130 waits for the current operation to complete (act 1182) and then determines if there is a higher-priority request still pending (act 1184). If there isn't, the controller 130 distributes the data to the NVM devices 140 via write commands (act 1186). ]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the features of Helmick into the system of Kim for the benefit of  the media controller is specifically designed to enhance the life of the media, optimally correct errors in the media, and schedule requests through the media to optimize throughput, while presenting a low-latency, high-bandwidth memory interface to the host. The integrating two components reduce delays of chip-to-chip transfers and communication, reduces pinout concerns, reduces signal integrity concerns, and reduces coordination effort and corner case concerns. The movement of the data from one clock domain from another is safe by using a first-in-first-out memory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132